Citation Nr: 0904254	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for epilepsy.  




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel









INTRODUCTION

The appellant served on active duty for training (ACDUTRA) to 
include from August 19, 1995 to December 20, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, inter alia, denied service connection for 
epliepsy.  In May 2005, the Board remanded the case to the RO 
for additional development.  The case has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

There is no competent medical evidence that the Veteran has 
epilepsy which is related to any injury or incident in 
service.


CONCLUSION OF LAW

Epilepsy was not incurred in, or aggravated by, ACDUTRA 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in December 2002 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes that the Veteran's DD 
Form 214 reflects that he had ACDUTRA in 1995 only, but that 
there are discrepancies as to the Veteran's assertions in his 
service for ACDUTRA.  He has claimed that he had a head 
injury while on ACDUTRA which lead to his epilepsy.  He has 
reported various time frames with regard to the date of the 
incident, but he has mainly contended that the head injury 
occurred in 1995 and 1998.  His service treatment records 
from the Reserves include medical records and Reports of 
Medical History and Examination for February 1995 and August 
1998.  In addition, the Veteran has claimed he was treated at 
the Rio Piedras medical center in 1995 for the in-service 
head injury.  Pursuant to a May 2005 Remand, the RO sent the 
Veteran a letter requesting release forms for any private 
medical providers who had treated him for his head injury and 
epilepsy.  The Veteran provided a release form dated in April 
2006 listing several private physicians; however, Rio Piedras 
medical center was not included in the list.  The RO 
attempted to obtain records from the medical providers that 
the Veteran listed, to no avail.  

The May 2005 Remand included instructions for the RO to ask 
the Veteran to clarify his claim concerning the alleged in-
service head injury which he asserts lead to his epilepsy.  
The RO letter sent pursuant to the remand requested that the 
Veteran provide the date of the in-service injury.  The 
Veteran did not provide any information to clarify his claim.  
The Board notes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Board finds that the AOJ has complied with the directives of 
the February 2000 remand to the extent possible.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).

The Veteran has been provided an opportunity to provide the 
necessary information on his claim, and the RO has attempted 
to obtain all available treatment records for which the 
Veteran has provided a release.  As such, the Board finds 
that an additional remand is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, for residuals of injury incurred or 
aggravated during inactive duty training (INACDUTRA), or for 
residuals of an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 
3.6.

The Board notes that the record contains private medical 
records which reflect that, in July 1982, the veteran was 
struck by an automobile when he was six years old.  The 
records reflect that he had multiple trauma, including a 
laceration to the scalp.  He underwent surgery for a 
fractured femur.  

The veteran's service treatment records do not reflect a head 
injury or any treatment for epilepsy.  His February 1995 
Reports of Medical History and Examination reflect that the 
veteran indicated that he had no epilepsy or fits and that he 
had been in a car accident as a child but did not include a 
head injury.  His August 1998 Reports of Medical History and 
Examination reflect that the veteran indicated that he had no 
epilepsy or fits and noted that he had a head injury 
approximately four years earlier which resulted in about 15 
minutes of unconsciousness.  He reported that he had been 
treated at Rio Piedres medical center.  The examiner noted 
that the veteran had no neurological problems and that he had 
a skull fracture which had fully resolved.  

A March 2000 private medical record shows that the Veteran 
reported head trauma as an eight year old child and another 
head trauma four years prior with loss of consciousness.  He 
reported that he had episodes of "foldy" eyes and 
headaches.  He was diagnosed with a seizure disorder.  An 
April 2000 magnetic resonance imaging (MRI) study of the 
Veteran's brain revealed no evidence of the sequela of head 
trauma; specifically, no evidence of diffuse axonal injury, 
focal or diffuse cerebral volume loss or encephalomalacia.  
In addition, there was no evidence of chronic blood product 
deposition and no abnormal areas of gadolinium enhancement to 
suggest a breakdown of the blood brain barrier.  A June 2000 
Neurological Evaluation reflects that the examiner diagnosed 
the Veteran with partial simple/complex seizure most probably 
secondary to multiple head trauma that provoke an epileptic 
foci of activity with recent or "denovo" activation.   The 
Veteran was started on anti-epileptic medication with 
adequate partial response.  The examiner opined that the 
Veteran should avoid risk jobs in order to prevent possible 
harmful injuries during crisis, and recommended a medical 
discharge.  

In July 2000, the Army requested a Fit for Duty Medical 
Evaluation.  The Veteran's October 2000 Report of Medical 
History shows that the Veteran indicated he had periods of 
unconsciousness and epilepsy or seizures, and that in 1995 he 
had fallen from 10 feet and had a skull fracture.  His 
October 2000 Report of Medical Examination shows that he had 
partial simple and complex seizures which were uncontrolled.  
A January 2002 memorandum from the Army headquarters at Fort 
Buchanan in Puerto Rico reflects that the veteran was unfit 
for duty.  

Based upon the evidence of record, the Board finds that there 
is no competent medical evidence which links the Veteran's 
epilepsy or seizure disorder with any incident in service.  
The Veteran has contended that he suffered a head injury 
while on ACDUTRA, when he fell unconscious for approximately 
15 minutes, and that his current seizure condition is a 
result of this head injury.  There are no service treatment 
records which reflect an in-service head injury.  

Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  To the extent that the Veteran is reporting 
the in-service incident and residuals, he is competent to do 
so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
The Veteran's service treatment records do not reflect the 
occurrence of any in-service head injury.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal 
Circuit determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.
In the present case, however, the Veteran has provided 
several inconsistent dates regarding the occurrence of the 
claimed in-service head injury.  At some points, he has 
reported that it occurred sometime in 1995, at another point, 
he gave a specific date in 1998, and in the year 2000, he 
reported to several examiners that it had occurred four years 
prior.  The Veteran was given an opportunity to provide 
further information with regard to his in-service head 
injury, but did not clarify any of his information.  

Overall, the Board finds that, based upon the lack of 
evidence of treatment for or a diagnosis of an in-service 
head injury, along with the inconsistencies in the Veteran's 
reports, the Veteran is not found to be credible in relating 
a history of a head injury while in service leading to 
epilepsy.  There is simply no medical evidence to support 
this contention.  As noted above, in order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability, incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence and a nexus between the in-service injury or disease 
and the current disability established by medical evidence.  
Boyer, supra.  In this case, while the Veteran has a current 
seizure condition which had been related to head trauma, 
there is no credible evidence of a head injury while in 
service, and there is no medical evidence providing a nexus 
between his current condition and an in-service incident.  As 
such, service connection cannot be granted for the Veteran's 
epilepsy.

In his substantive appeal, the Veteran claimed that his time 
in service aggravated a pre-existing condition, epilepsy.  
Private medical records show that he had been struck by a car 
as a child which resulted in multiple trauma, including a 
scalp laceration, and that he had reported to the March 2000 
private examiner that he had a head injury as a child.  
However, the Board notes that the appellant's service 
consists entirely of ACDUTRA.  38 U.S.C.A. § 101(22).  When a 
claimant's only service has been ACDUTRA, the presumption of 
soundness (the presumption of being in sound condition upon 
entry into service) does not apply unless service connection 
has previously been established for a separate disease or 
disability.  Paulson v. Brown, 7 Vet. App. 466 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); Paulson v. Brown, supra, at 470-471 (the 
presumption of aggravation did not apply in the case of a 
claimant with only ACDUTRA and no service-connected 
disabilities).  Presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran has submitted his own lay statements which assert 
that he has epilepsy as a result of an in-service head 
injury.  However, the Veteran, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).






ORDER

Service connection for epilepsy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


